Citation Nr: 1436788	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent and a rating in excess of 80 percent from June 22, 2012 for posttraumatic seizures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran had active duty service from April 1986 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted service connection for posttraumatic seizures and assigned an initial 20 percent disability rating.  The Veteran appealed.  His case was transferred to the RO in Los Angeles, California and in September 2012, the Los Angeles RO granted an 80 percent disability rating for posttraumatic seizures and assigned an effective date of June 22, 2012.  The Veteran continued his appeal.

The Veteran's claims file is located on the VBMS electronic filing system.  All records have been reviewed.


FINDINGS OF FACT

1. Prior to August 23, 2006, the Veteran had minor seizures once every week.

2. Between August 23, 2006 and December 19, 2007 the Veteran had an average of five to eight minor seizures per week.

3. Between December 20, 2007 and June 21, 2012, the Veteran had an average of nine minor seizures per week.

4. Since June 22, 2012, the Veteran has had more than 10 minor seizures per week.

5. The evidence does not show and the Veteran does not contend that he has ever had major seizures.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for posttraumatic seizures have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8911 (2013).

2. The criteria for a 40 percent rating have been met from August 23, 2006 for posttraumatic seizures.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8911 (2013).

3. The criteria for a 60 percent rating have been met from December 20, 2007 for posttraumatic seizures.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8911 (2013).

4. The criteria for a rating in excess of 80 percent from June 22, 2012 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8911 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's claim of entitlement to an increased evaluation for posttraumatic seizures arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Additionally, the Veteran was afforded VA or VA contracted examinations to ascertain the severity of his posttraumatic seizures in March 2006 and June 2012.  The March 2006 examiner reviewed the Veteran's claims file but the June 2012 examiner did not.  However, the Veteran has not been prejudiced by the failure of the June 2012 examiner to review the claims file because testing clearly indicates that he has a seizure disorder and as discussed below, he is competent to report the average number of seizures he has had on a weekly basis, which is the basis of the schedular criteria for rating seizures.  In fact, the staged ratings granted herein are based on the Veteran's written statements to VA and his verbal reports to his examiners as opposed to any testing or opinions provided by the examiners.  As such, the examination reports are adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The RO initially assigned a 20 percent rating for the Veteran's seizure disorder under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8911.  In September 2012, the RO granted an 80 percent rating effective June 22, 2012.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27.  At the time of the March 2006 claim, Diagnostic Code 8045 evaluated brain disease due to trauma and Diagnostic Code 8911 evaluated epilepsy, petit mal.  38 C.F.R. § 4.124a (2008).

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  See 38 C.F.R. § 4.124a, Note (5).  However, both the old and new criteria provide that the rater is to evaluate physical (including neurological) dysfunction, such as seizures, under an appropriate diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  The criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8911, epilepsy petit mal, has not been revised during the pendency of the claim.  Under this diagnostic code, a 20 percent evaluation is warranted for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent evaluation is contemplated for at least one major seizure in the last six months or two in the last year, or averaging at least five to eight minor seizures weekly.  A 60 percent rating requires on average at least one major seizure in four months over the last year or nine to ten minor seizures per week.  An 80 percent evaluation is requires on average at least one major seizure in three months over the last year or more than ten minor seizures weekly.  A 100 percent rating is warranted when on average there is at least one major seizure per month over the past year.  38 C.F.R. § 4.124a, Diagnostic Code 8911, General Rating Formula for Major and Minor Epileptic Seizures.

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).  

First, the Board observes that the medical evidence does not show and the Veteran does not contend that he has ever had a major seizure.  Therefore, major seizures will not be discussed herein.  Second, the Board observes that lay persons are competent to report seizure activity because seizure activity can be readily observed by lay persons without medical expertise.  Consequently, the Board finds that the Veteran is competent to report his seizure activity.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has reviewed all of the evidence but finds that an initial rating in excess of 20 percent is not warranted.  In March 2006, the Veteran had VA examinations to evaluate his mental health and his brain and spinal cord.  During these examinations, he described partial seizures and absence seizures.  He said he would lose consciousness for a brief period, almost one second or so, but would not jerk or fall.  He said other people may not have noticed his lapses in consciousness.  He reported that the episodes occurred about once a week.  The examiner diagnosed posttraumatic seizures with brief loss of consciousness.  Because the Veteran did not assert and the medical evidence does not show that he had five to eight minor seizures per week, an initial rating in excess of 20 percent is not warranted.

The first indication of increased seizure activity is located in the Veteran's notice of disagreement, received August 23, 2006.  In this document, the Veteran stated that he often experienced minor seizures three times a day and up to eight times per week.  However, he indicated that sometimes he only had three seizures a week.  Giving the Veteran the benefit of the doubt, the Board finds that his competent statements support a finding that he had, on average, five to eight minor seizures per week, thus warranting a 40 percent evaluation from August 23, 2006.  A rating in excess of 40 percent is not warranted for this period because the medical and lay evidence fails show that the Veteran had nine to ten minor seizures per week.

A rating in excess of 40 percent is not warranted until December 20, 2007, at which time VA received the Veteran's substantive appeal, VA Form 9.  In this document, the Veteran indicated that he was having seizures three or more times per day or nine times in a week.  He stated that in the week prior to his March 2006 VA examination, he had had at least nine minor seizure attacks.  He reported that he recently had a severe episode which caused him to fall and indicated that he has had seizures anywhere from three to twelve times a week.  The Board has considered the Veteran's competent lay statements and giving him the benefit of the doubt, the Board finds that he had, on average, nine to ten minor seizures per week, thus warranting a 60 percent evaluation from December 20, 2007.  A rating in excess of 60 percent is not warranted for this period because the medical and lay evidence fails to show that the Veteran had ten or more minor seizures per week.

A rating in excess of 60 percent is not warranted until June 22, 2012, the date the Veteran reported for his VA examination.  During this examination, the Veteran indicated that he had seizures with auras and alteration of smell three to four times per day.  His symptoms included momentary lapses of consciousness twice per day that lasted a few seconds per episode.  The examiner indicated that the Veteran had more than 10 minor seizures per week.  The examiner did not find and the Veteran did not report having major seizures.  The examiner diagnosed absence seizures or petit mal or atonic seizures.  Accordingly, the currently assigned 80 percent rating is warranted from June 22, 2012 because the Veteran had an average of 10 or more minor seizures per week.  A rating in excess of 80 percent is not warranted because the examiner did not find and the Veteran did not report having had any major seizures.

In summary, the Board finds that an initial rating in excess of 20 percent for posttraumatic seizures is not warranted.  A 40 percent rating is warranted from August 23, 2006 while a 60 percent rating is warranted from December 20, 2007 for posttraumatic seizures.  Finally, the currently assigned 80 percent rating from June 22, 2012 is appropriate.  The medical and lay evidence do not support the assignment of an earlier effective date for the 80 percent rating.  Further, a rating in excess of 80 percent is not warranted for any period as the lay and medical evidence does not show that the Veteran has ever had a major seizure.  In making this determination, the Board finds that the Veteran's statements are competent evidence regarding the frequency and severity of his seizures.  Furthermore, the Board has no reason to doubt the credibility of the Veteran's statements in this case.

III. Extraschedular Evaluations

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture associated with the Veteran's service-connected posttraumatic seizures is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial rating in excess of 20 percent for posttraumatic seizures is denied.

A 40 percent rating for posttraumatic seizures from August 23, 2006 is granted.

A 60 percent rating for posttraumatic seizures from December 20, 2007 is granted.

Entitlement to a rating in excess of 80 percent for posttraumatic seizures from June 22, 2012 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


